Case 2:19-cv-12925-MCA-LDW Document 2 Filed 05/24/19 Page 1 of 1 PageID: 132



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                NEWARK VICINAGE

______________________________________________________________________________
                                         :
 GREENWICH INSURANCE COMPANY,            :
                                         : Civil Action No.: 2:19-CV-12925
             Plaintiff,                  :
                                         : PLAINTIFF GREENWICH
         v.                              : INSURANCE COMPANY’S
                                         : FRCP 7.1 DISCLOSURE
 BLUELAND TITLE AGENCY, INC.             : STATEMENT
                                         :
             Defendant.                  :

         Plaintiff Greenwich Insurance Company hereby states pursuant to Federal Rule of Civil

Procedure 7.1 that Greenwich Insurance Company, a Delaware Corporation, is a direct subsidiary

of XL Reinsurance America Inc. Greenwich Insurance Company is an indirect subsidiary of X.L.

America, Inc., XL Financial Holdings Limited; XL Bermuda Ltd.; Exel Holdings Limited; XLIT

Ltd.; XL Group, Ltd.; AXA SA; and AXA Assurance Vie Mutuelle. The ultimate indirect parent

corporation of Greenwich Insurance Company is AXA SA, a company domiciled in France and

no publicly held company owns 10% or more of its stock.

Dated: May 24, 2019.

                                            Respectfully submitted,

                                            GOLDBERG SEGALLA LLP

                                     By:    __/s/ Thomas J. Seery
                                            Thomas J. Seery, Esquire
                                            NJ ID: 128552015
                                            1700 Market Street, Suite 1418
                                            Philadelphia, PA 19103
                                            (267) 519 -6800 (PH.)
                                            (267) 518 – 6801 (FAX)
                                            tseery@goldbergsegalla.com
                                            Attorney for Plaintiff
                                            Greenwich Insurance Company




23051864.v1
